DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 6/7/21 in response to the Office Action of 3/8/21 are acknowledged and have been entered.
	Claim 184 has been added by Applicant.
	Claims 171, 172, 177-179, 182, 183, and 184 are pending.
	Claim 171 has been amended by Applicant.
	Claims 171, 172, 177-179, 182, 183, and 184 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejections Withdrawn
	The rejection of claims 171, 172, 177-179, 182, and 183 under 35 U.S.C. 103 as being unpatentable over Hoeprich et al (WO 2009/143280 A2; 11/26/09; 2/12/20 IDS) in view of Hacohen et al (US 9,115,402 B2; 8/25/15), Dasseux et al (US 6,004,925; 12/21/99), and Gyongyossy-Issa et al (Archives of Biochemistry and Biophysics, 1998, 353(1): 101-108) is withdrawn.

Response to Arguments
Claim Rejections - 35 USC § 103
s 171, 172, 178, 179, 182, and 183 remain rejected under 35 U.S.C. 103 as being unpatentable over Hoeprich et al (WO 2009/143280 A2; 11/26/09; 2/12/20 IDS) in view of Hacohen et al (US 9,115,402 B2; 8/25/15) and Dasseux et al (US 6,004,925; 12/21/99).
Hoeprich et al teaches using nanolipidprotein particles (NLPs) as vaccines that can be rapidly produced to obtain a desired protective immune response in accordance with an attached immunogen ([00117], in particular). Hoeprich et al further teaches said NLPs comprising a scaffold protein, a membrane forming lipid, and a target molecule attached to the functionalized membrane forming lipid through binding of an anchor compound on the target molecule to an anchor compound substrate on the membrane forming lipid outside the NLPs ([00107] and Figure 1, in particular). Hoeprich et al further teaches said NLPs wherein the target molecule is an immunogen ([0013], in particular), including a polypeptide immunogen ([0108], in particular). Hoeprich et al further teaches binding an immunogen to immunogenic NLPs is expected to increase the potency of a vaccine antigen, which provides the benefit of reducing the costly need to produce so much immunogen ([00119], in particular). Hoeprich et al further teaches said NLPs wherein the target molecule is attached to the membrane forming lipid through binding of a thiol group on the target molecule to a malemide group presented on the membrane forming lipid ([0094], in particular).   Hoeprich et al further teaches said NLPs wherein the membrane forming lipid is thiol-reactive l,2-dihexadecanoyl-sn-glycero-3-phosphoethanolamine-N-[4-(p-maleimidophenyl) butyramide] ([00103], in particular). Hoeprich et al further teaches said NLPs wherein the scaffold protein is a derivative of apolipoprotein A-1 (“Apo-A1”) ([0037], in particular). Hoeprich et al further teaches enhancing immune responses from said NLPs by incorporating CpG adjuvant into the NLPs ([00114], in particular). 

Hacohen et al teaches a method of treating a subject diagnosed as having a neoplasia with a personalized neoplasia vaccine comprising: obtaining a biological sample of the neoplasia from the subject; identifying a plurality of mutations in the neoplasia wherein the identifying comprises sequencing the genome, transcriptome, or proteome of the neoplasia; analyzing the plurality of mutations to identify one or more neo-antigenic mutations predicted to encode expressed neo-antigenic peptides, the neo-antigenic mutations selected from the group consisting of missense mutations, neoORF mutations, and any combination thereof; producing a personalized neoplasia vaccine wherein the vaccine comprises neo-antigenic peptides 8-50 amino acids in length specific for analyzed and identified neo-antigenic mutation, and administering the personalized neoplasia vaccine to the subject (Figure 2, columns 1-2, Figure 2 and Examples 1-7, in particular). Hacohen et al further teaches said method wherein the vaccine comprises adjuvants, CpG immunostimulatory oligonucleotides to enhance the effects of the adjuvants, and microparticles or nanoparticles to provide even greater adjuvant activity (first full paragraph of column 27, in particular). 
Dasseux et al teaches the ApoA-1 derivative SEQ ID NO:4 identical to instant SEQ ID NO:4 that mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular).
	One of ordinary skill in the art would have been motivated with an expectation of success to generate NLPs of Hoeprich et al with a neo-antigenic peptide of Hacohen et al as the immunogenic target molecule of the NLPs of Hoeprich et al and wherein the ApoA-1 
	In the Reply of 6/7/21, Applicant argues Dasseux does not provide guidance on selection of any particular peptide (such as Peptide 4 of Dasseaux et al (instant SEQ ID NO:4)) from the 258 ApoA-1 mimetics of Dasseux for use in a composition of sHDL nanoparticles used to display antigenic peptides and the teachings of Dasseux do not render the selection of SEQ ID NO:4 obvious for use in Applicant’s sHDL nanoparticle used to display antigenic peptides because Dasseux teaches numerous alternative peptides which have the same leucine substitutions and display similar or greater helicity. Applicant further cites Figure 13 of the instant specification and argues the claims are non-obvious because compositions of sHDL nanoparticles formed with SEQ ID NO:4 unexpectedly possess superior physical properties than nanoparticles formed 
The amendments to the claims and the arguments found in the Reply of 6/7/21 have been carefully considered, but are not deemed persuasive. In regard to the arguments that Dasseux does not provide guidance on selection of any particular peptide (such as Peptide 4 of Dasseaux et al (instant SEQ ID NO:4)) from the 258 ApoA-1 mimetics of Dasseux for use in a composition of sHDL nanoparticles used to display antigenic peptides and the teachings of Dasseux do not render the selection of SEQ ID NO:4 obvious for use in Applicant’s sHDL nanoparticle used to display antigenic peptides because Dasseux teaches numerous alternative peptides which have the same leucine substitutions and display similar or greater helicity, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). However, it is noted one would be motivated to generate NLPs of Hoeprich et al wherein the scaffold protein of the NLPs is Peptide 4 of Dasseaux et al (instant SEQ ID NO:4) because Hoeprich et al teaches NLPs wherein the scaffold is a derivative of ApoA-1 ([0037], in particular) and Dasseux et al teaches the ApoA-1 derivative SEQ ID NO:4 mimics the activity of ApoA-1 (lines 50-55 of column 11 and Figure 3B, in particular). Using the ApoA-1 derivative of Dasseux et al taught by Dasseux et al to mimic the activity of ApoA-1 as the ApoA-1 derivative of Hoeprich et al is an example of combining prior art elements according to known methods to yield predictable results.
	In regards to the citation of Figure 13 of the instant specification and argument the claims are non-obvious because compositions of sHDL nanoparticles formed with SEQ ID NO:4 Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (see MPEP 716.02(d)). The asserted unexpected superior physical properties of compositions of Figure 13 do not render the claims non-obvious because compositions of Figure 13 are not representative of the compositions broadly encompassed by the claims. The instant claims are directed to compositions comprising an sHDL nanoparticle comprising the apoliporotein mimetic instant SEQ ID NO:4, any one or more recited phospholipid, and one or more antigenic peptides. Figure 13 illustrates unexpectedly superior properties of sHDL nanoparticles formed with (1) SEQ ID NO:4 (Peptide 4) and (2) DMPC, DOPE-PDP, or DPPC. However, the sHDL nanoparticles of instant Figure 13 are not representative of the claimed nanoparticles, which can comprise any recited phospholipid and are not required to comprise DMPC, DOPE-PDP, or DPPC phospholipids. Further, Figure 13b demonstrates unexpectedly superior physical properties of SEQ ID NO:4-containing compositions comprising DMPC or DPPC are not present in SEQ ID NO:4-containing compositions comprising the phospholipid DOPC or POPC. Therefore, unexpected superior physical properties of SEQ ID NO:4-containing compositions comprising DMPC, DOPE-PDP, or DPPC phospholipids have not been demonstrated to be present with sHDL nanoparticle compositions with just any phospholipid (including thiol-reactive l,2-Hoeprich et al).

Double Patenting
Claims 171, 172, 177-179, 182, and 183 remain provisionally rejected and claim 184 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 248-262 of copending Application No. 16/310715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642